DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, R1-156819 to Samsung (hereinafter “Samsung”)) does not disclose, with respect to claim 1, notifying the other communication apparatus of information regarding a plurality of lengths of a short transmission time interval available for communication with the wireless communication apparatus, the short transmission time interval being a transmission time interval shorter than one subframe period in the subframe; and selecting, one length from the plurality of lengths of the short transmission time interval on a basis of information transmitted from the other communication apparatus regarding an ability of the other communication apparatus to communicate with the wireless communication apparatus using the short transmission time interval as claimed.  Rather, Samsung teaches the eNB signaling an information of the TTI length to the UE (see first paragraph in page 3).  The same reasoning applies to claims 16, 18 and 20 mutatis mutandis.  The prior art in the record also does not disclose, with respect to claim 11, acquiring information regarding a plurality of lengths of a short transmission time interval available for communication with the other communication apparatus, the short transmission time interval being a transmission time interval shorter than one subframe period in the subframe from the other communication apparatus: and notifying the other communication apparatus of information of an ability of the other communication apparatus to communicate with the wireless communication apparatus rising the short transmission time interval, the information of the ability including information to determine at least one length from the plurality' of lengths of the short transmission time interval that the wireless communication apparatus can communicate with the other communication apparatus .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414